Title: From John Adams to William Tudor, Sr., 16 August 1818
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy August 16th 1818

We cannot yet dismiss this precious statute of the 6th of George the second. Chapter 13.
The second section I must abridge, for I cannot transcribe much more. It enacts that all the Duties imposed by the first section, shall be paid down in ready Money by the Importer, before landing.
The third section must be transcribed by me or some other Person because it is the most arbitrary among Statutes that where all arbitrary, the most unconstitutional among Laws which where all unconstitutional.
“Section third. And it be further enacted, that in case any of the said Commodities shall be landid or put on shore in any of his Majesty’s said Colonies or Plantations in America, out of any Ship or Vessel, before due Entry be made thereof at the Port or Place where the same shall be imported, & before the Duties by this Act charged or chargeable thereupon shall be duly paid, or without a Warrant for the landing & delivering the same first signed by the Collector or Impost Officer, or other proper Officer or Officers of the Custom or Excise belonging to such Port or Place respectively, all such Goods as shall be so landed or put on shore, or the Value of the same, shall be forfeited; & all & every such Goods as shall be so landed or put on Shore, contrary to the true Intent and Meaning of this Act, shall & may be seized by the Governor or Commander in Chief for the Time being, of the Colonies or Plantations where the same shall be so landed or put on Shore, or any Person or Persons by them authorized in that behalf, or by Warrant of any Justice of the Peace or other Magistrate (which Warrant such Justice or Magistrate is hereby impowered & required to give upon Request) or by any Customhouse Officer, Impost or Excise Officer, or any Person or Persons him or them accompanying aiding & assisting: and all & every such Offence & Forfeitures shall & may be prosecuted for & recovered in any Court of Admiralty in his Majesty’s Colonies or Plantations in America (which Court of Admiralty is hereby authorized, impowered & required to proceed to hear & finally determine the same) or in any Court of Record in the said Colonies or Plantations where such offence is committed, at the Election of the Informer or Prosecutor, according to the Course & Method used & practiced there in Prosecutions for Offences against penal Laws relating to Customs or Excise; & such Penalties & Forfeitures so recovered there, shall be divided as follows; viz. One third Part for the use of his Majesty, his Heirs & Successors, to be applied for the Support of the Government of the Colony or Plantation where the same shall be recovered; one third Part to the Governor or Commander in Chief of the said Colony or Plantation, and the other third Part to the Informer or Prosecutor who shall sue for the same.”
“Section 5 contains the Penalties on Persons assisting in Such unlawful Importation
“Section 6. Fifty Pound Penalty on molesting officer in his duty. Officer if sued may plead the General Issue. Fifty Pound Penalty, on officer conniving at such fraudulent Importation
“Section 7. One hundred Pound Penalty, on Master of Ship &c permitting such Importation..
“Sect 8 The onus probandi in suits to lie on the owners.
“Sect 12. Charge of Prosecution to be borne out of the Kings Part of seizures Forfeitures and Penalties.”
George the Second was represented & believed in America to be an honest well meaning Man: and although he consented to this statute and others which he thought sanctioned by his Predecessors, especially King William, yet it was reported and understood that he had uniformly resisted the Importunities of Ministers Governors Planters and Projectors, to induce him to extend the system of Taxation & Revenue in America by saying that “He did understand the Colonies, he wished their Prosperity. They appeared to be happy at present & he would not consent to any Innovations the Consequences of which he could not foresee.”
Solomon in all his Glory could not have said a Wiser Thing. If George the third had adopted this Sentiment, what would now be the State of the World? Who can tell? or who can conjecture?
The Question now was concerning the designs of a new Reign? And of a young Prince. This young King had now adopted the whole System of his Predecessors, Stewarts, Oranges and Hanoverians, and determined to carry it into Execution, right or wrong; and that by the most tyranical Instruments that ever were invented Writts of Assistance. What hope remained for an American, who knew, or imagined he knew, the  Character of the American People? To borrow a French Word so many Reminiscences rush Upon me that I know not which to Select and must return, for the present to Mr Otis. By what Means this young inexperienced King was first tempted by his Ministers, to enter with so much Spirit into this System, may be here after explained.
Mr Otis analysed this Statute 6.G.3.C.13 with great Accuracy. His Calculations, may be made by any modern Mathematician who will take the pains. How much Molasses for Example was then subject to this Tax. supose a million Gallons, which is far less than the Truth. Six Pence a Gallon was full one half of the Value of the Article. It was sold at market for one Shilling, and I have known a Cargo purchased at a Pistareen. The Duties on a million Gallons, would then be two hundred and Fifty Thousand Pounds Sterling a year. A Fund amply sufficient,  and more than sufficient  to pay all the Salaries of all the Governors upon the Continent and all the Judges of Admiralty too. Mr King formerly of Massachusetts now of New York, in a late luminous and masterly Speech, in Senate page 18, inform us, from sure Sources that “We import annually upwards of Six million Gallons of West India Rum.” The Lord have mercy on us! “more than half of which comes from the English Colonies! We also import every year, nearly seven millions of Gallons of Molasses; and as every Gallon of Molasses, yeilds by distillation a Gallon of Rum, the Rum imported, added to that distilled from Molasses, is probably equal to Twelve Millions of Gallons, which enormous quantity is chiefly consumed by Citizens of the United States” Again, I devoutly pray, the Lord have mercy on us!
But calculate the Revenue at this day from this Single Act of George the Second. It would be sufficient to bribe, any nation less knowing and less virtuous than the People of America, to the voluntary Surrender of all their Liberties.—
Mr Otis Asserted this to be a Revenue Law; a taxation Law; an unconstitutional Law; a Law Subversive of every End of Society and Government; it was null and void—It was a violation of all the Charters and Compacts with the Colonies; and if carried into Execution by Writts of Assistance and Courts of Admiralty would destroy all security of Life, Liberty, and Property. Subjecting all these Laws to the Jurisdiction of Judges of Admiralty, poor dependent Creatures; to the forms and Course of the Civil Laws without Juries or any of the open noble Examinations of Witnesses or Publically of proceedings, was capping the Clymax; was clenching the Nail of American Slavery.
Mr Otis roundly asserted that this Statute and the preceeding Statutes never could be executed. The whole Power of Great Britain would be ineffectual, and by a bold figure which will now be thought Extra Exageration, he declared that if the King of Great Britain in Person were incamped on Boston Common at the head of twenty Thousand men, with all his Navy on our Coast, he would not be able to execute their Laws. They would be resisted or eluded.
John Adams